                                                                                 Case 3:16-cr-00440-WHA Document 78 Filed 03/10/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   UNITED STATES OF AMERICA,                                    No. CR 16-00440 WHA
                                                                         10                  Plaintiff,
                                                                         11
United States District Court




                                                                                v.                                                         ORDER DENYING
                                                                                                                                           STIPULATED REQUEST TO
                               For the Northern District of California




                                                                         12   YEVGENIY ALEKSANDROVICH                                      CONTINUE STATUS
                                                                         13   NIKULIN,                                                     CONFERENCE AND
                                                                                                                                           EVIDENTIARY HEARING
                                                                         14                  Defendant.
                                                                                                                         /
                                                                         15
                                                                         16          The parties’ stipulated request to continue the March 12 status conference is DENIED.

                                                                         17   The parties’ request to continue the March 19 evidentiary hearing is also DENIED, without

                                                                         18   prejudice to the parties renewing their request at the March 12 status conference.

                                                                         19
                                                                         20          IT IS SO ORDERED.

                                                                         21
                                                                         22   Dated: March 10, 2019.
                                                                                                                                      WILLIAM ALSUP
                                                                         23                                                           UNITED STATES DISTRICT JUDGE

                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
